Citation Nr: 1037358	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a 
left shoulder disability.

2.  Entitlement to an evaluation in excess of 10 percent for a 
left knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for a 
right knee disability

4.  Entitlement to an evaluation in excess of 10 percent for a 
left ankle disability

5.  Entitlement to an evaluation in excess of 10 percent for a 
right knee disability

6.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to May 1988 
and September 1991 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issues of entitlement to evaluations in excess of 10 percent 
for disabilities of the left and right knees and ankles and 
service connection for a low back disability being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board notes that the Veteran's previously filed a claim for 
service connection of a thoracic spine disability that was last 
denied by the Board in May 1997.  Because the Veteran is now 
filing for service connection of a low back disability, the Board 
need not address whether new and material evidence has been 
submitted because the scope of the present claim involves the low 
back and not the thoracic spine.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009)


FINDINGS OF FACT

Throughout the applicable period, the Veteran's left shoulder 
disability has not manifested by limitation of the arm to midway 
between side and shoulder or to 25 degrees from the side, by 
ankylosis, or by nonunion (false flail joint) or loss of head of 
the humerus (flail shoulder), but with recurrent subluxation.  


CONCLUSION OF LAW

The criteria for evaluation of 20 percent, but no greater, for a 
left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in March and May 2006.

VA has obtained the Veteran's service treatment records, assisted 
the Veteran in obtaining evidence, afforded the Veteran a 
physical examination, and obtained a medical opinions as to the 
severity of his service-connected disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examination obtained in this case is adequate.  It was predicated 
on a substantial review of the record and medical findings and 
considered the Veteran's complaints and symptoms.  Accordingly, 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue addressed in this decision has 
been met.  38 C.F.R. § 3.159(c)(4). 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Left Shoulder Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
rating codes identify the various disabilities. 38 C.F.R. Part 4. 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 9 
Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from zero degrees to 180 degrees, abduction from zero 
degrees to 180 degrees, external rotation from zero degrees to 90 
degrees, and internal rotation from zero degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: favorable 
ankylosis, with abduction to 60 degrees, can reach mouth and 
head, 30 percent for the major shoulder and 20 percent for the 
minor shoulder; intermediate ankylosis, between favorable and 
unfavorable, 40 percent for the major shoulder and 30 percent for 
the minor shoulder; unfavorable ankylosis, abduction limited to 
25 degrees from side, 50 percent for the major shoulder and 40 
percent for the minor shoulder.  A Note provides that the scapula 
and humerus move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the 
arm at the shoulder level is rated 20 percent for the major 
shoulder and 20 percent for the minor shoulder; limitation of 
motion of the arm midway between the side and shoulder level is 
rated as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder and 
30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the 
humerus.  Malunion of the humerus with moderate deformity is 
rated as 20 percent for the major shoulder and 20 percent for the 
minor shoulder; malunion of the humerus with marked deformity is 
rated as 30 percent for the major shoulder and 20 percent for the 
minor shoulder.  Recurrent dislocations of the humerus at the 
scapulohumeral joint, with infrequent episodes, and guarding of 
movement only at the shoulder level, are rated as 20 percent for 
the major shoulder and 20 percent for the minor shoulder; 
recurrent dislocations of the humerus at the scapulohumeral 
joint, with frequent episodes and guarding of all arm movements, 
are rated as 30 percent for the major shoulder and 20 percent for 
the minor shoulder.  Fibrous union of the humerus is rated as 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is rated 
as 80 percent for the major shoulder and 70 percent for the minor 
shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of the 
clavicle or scapula.  Malunion of the clavicle or scapula is 
rated as 10 percent for the major shoulder and 10 percent for the 
minor shoulder.  Nonunion of the clavicle or scapula without 
loose movement is rated as 10 percent for the major shoulder and 
10 percent for the minor shoulder; nonunion of the clavicle or 
scapula with loose movement is rated as 20 percent for the major 
shoulder and 20 percent for the minor shoulder.  Dislocation of 
the clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Diagnostic Code 5203 provides an alternative rating 
based on impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a. 

The Veteran filed his claim for an increased evaluation of his 
left shoulder disability in February 2006.  He was provided a VA 
examination in furtherance of substantiating his claim in 
September 2006.  A history of surgery to the left shoulder prior 
to his entrance into service was noted, as was a history of 
dislocation both prior to and during his active service.  The 
Veteran had had no surgery on his left shoulder since 1985 and a 
scar was noted in this regard.  The Veteran reported difficulty 
with doing any sort of work above his head due to his left 
shoulder disability and that following a fall onto his left 
shoulder he had to be careful to not do any work above his head.  
He also reported difficulty putting on shirts, especially button 
up shirts that required him to put his arm behind his back.  He 
described pain at a level of 10/10 with flare-ups and 
dislocations.  He did not use a brace or assistive device with 
respect to the shoulder, and reported increased pain with 
repetitive movement.  He related having an achy sort of pain most 
days.  He had recently gotten a special permit for using a 
crossbow for deer hunting because he could not use a regular bow 
and arrow due to his left shoulder condition.  He could not make 
any quick movements with his left shoulder and was noted as being 
right-hand dominant.  He had to modify his work activity due to 
his shoulder condition, and treated his pain with hydrocodone, 
with minimal relief.  

Physical examination of the left shoulder showed a 4 cm. healed 
surgical scar on the anterior aspect, with decreased sensation 
and without adherence, keloid formation or discoloration.  
Positive crepitus was noted with range of motion exercises.  
Forward flexion was to 160 degrees, with pain between 90 and 160.  
Extension was to 50 degrees with pain at 50 degrees.   Abduction 
was to 160 degrees, with pain between 90 and 160 degrees.  
Adduction was to 50 degrees, and internal and external rotation 
were each to 70 degrees.  The Veteran experienced pain with 
internal and external rotation, especially at the end points.  
Following repetitive movement, he had increased pain, but no 
change in range of motion.  The examiner assessed recurrent 
subluxation of the left shoulder with chronic pain, with a 
history of surgery prior to entering service.  

Resolving any doubt in the Veteran's favor, the Board finds that 
a 20 percent evaluation is warranted under Diagnostic Code 5202.  
This diagnostic code provides for a 20 percent evaluation for 
other impairment of the humerus with infrequent episodes of 
recurrent dislocation at the scapulohumeral joint and guarding of 
movement only at the shoulder level.  In this case, VA 
examination has shown that the Veteran's shoulder recurrently 
subluxes and that he has complained of dislocations.  Subluxation 
is "incomplete or partial dislocation."  Antonian v. Brown, 4 
Vet. App. 179, 182 (1993).  Moreover, VA examination shows that 
the Veteran avoids activities requiring him to lift his arm over 
his head and that he has pain on flexion and abduction at 90 
degrees (at shoulder level).  Accordingly, the Board finds that 
these facts approximate the criteria for a 20 percent evaluation 
under Diagnostic Code 5202.  38 C.F.R. § 4.71a.

The Board does not, however, find that an evaluation in excess of 
20 percent is warranted under Diagnostic Code 5202.  Although the 
Veteran guards the movement of his left arm above his head, he 
does not guard all arm movements and he is right hand dominant.  
Moreover, examination showed no evidence of fibrous union, 
nonunion (false flail joint) or loss of head of (flail joint) of 
the left shoulder.  Thus, a higher evaluation under this 
diagnostic code is not warranted.  38 C.F.R. § 4.71a.

The Board acknowledges that the Veteran's left shoulder 
disability has manifested by limitation of motion to shoulder 
level.  However, because Diagnostic Code 5202 provides for 
consideration of guarding of movement of the arm, to separately 
consider Diagnostic Code 5201 would result in violation of the 
rule against pyramiding.  In general, evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  38 
C.F.R. § 4.14.  The critical inquiry in making such a 
determination is whether any of the disabling symptomatology is 
duplicative or overlapping.  The claimant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In regards 
to the criteria under this diagnostic code providing for an 
evaluation in excess of 20 percent, the Board notes that VA 
examination did not show limitation of motion of the arm to 
midway between side and shoulder level or to 25 degrees from the 
side.  Accordingly, Diagnostic Code 5201 cannot provide for an 
evaluation in excess of 20 percent.  38 C.F.R. § 4.71a.

Likewise, the Board does not find Diagnostic Codes 5200 or 5203 
to be applicable in this case. There is no evidence of ankylosis 
of the Veteran's left shoulder, thus rendering Diagnostic Code 
5200 in applicable.  Diagnostic Code 5203 is not applicable 
because there is no evidence of clavicle or scapula disability 
and 20 percent is the maximum evaluation provided thereunder.  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).

Lastly, the Board notes that the Veteran has a 4 cm. surgical 
scar on the shoulder related to his left shoulder disability.  
However, the evidence clearly shows that this scar stems solely 
from pre-service surgery.  Accordingly, consideration of a 
separate evaluation for this scar is improper.  See 38 C.F.R. § 
4.14 (2009) (the use of manifestations not resulting from 
service-connected disease or injury in establishing the service-
connected evaluation ... is to be avoided).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations are inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected conditions with the established criteria shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.
The Board further observes that, even if the available schedular 
evaluations for his disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his bilateral knee disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to these disabilities.  The 
Board notes that the Veteran reported during examination that he 
was having some difficulty working because of his disabilities 
because of required long standing and moving around.  However, 
the disability ratings currently assigned contemplate some slight 
industrial impairment, and there is nothing in the record which 
suggests that his disabilities markedly impact his ability to 
perform his job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to an evaluation 20 percent, but no greater, is 
granted for a left shoulder disability.


REMAND

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Barr, 21 
Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 
124 (1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 21 
Vet. App. at 123.

In September 2006 the Veteran was provided a VA examination of 
the knees.  The report of this examination, as well as January 
2006 VA surgical notes, document a history of post-service 
surgeries on the Veteran's knees.  The September 2006 examination 
report does not address the severity of any scarring associated 
with the Veteran's bilateral knee disabilities.  See 38 C.F.R. § 
4.118 , Diagnostic Codes 7801-7804 (2009).  Accordingly, an 
examination is necessary to decide these claims.  

Likewise, the RO scheduled the Veteran for a VA examination for 
the purpose of obtaining an opinion as to whether the Veteran's 
current low back disability was secondary to his service-
connected bilateral knee and bilateral ankle disabilities.  The 
Veteran was examined in this regard in September 2006, but the 
examiner that conducted the examination did not render an opinion 
as requested, although the examiner did assess a low back 
disability.  Accordingly, the Veteran should be afforded another 
examination of the spine.  Barr, Stefl, supra.

Moreover, in a June 2007 statement, the Veteran indicated that 
his bilateral knee and ankle disabilities were worse than 
previously evaluated.  As of present, it has been approximately 4 
years since his last VA examination.  When it is asserted that 
the severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 
377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Nonetheless, the Board is not required to remand an appealed 
disability benefit claim solely because of the passage of time 
since an otherwise adequate examination report was prepared. 
VAOPGCPREC 11-95 (April 7, 1995).  The Veteran's statement, 
coupled with the passage of time since his last VA examination, 
indicates that these disabilities may have increased in severity 
since the September 2006 examination.  For this reason also, he 
should be afforded new VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to ascertain the extent and severity of the 
surgical scarring associated his service-
connected bilateral knee disabilities.  All 
required tests should be performed.  In 
accordance with the latest Automated Medical 
Information Exchange (AMIE) worksheet for 
dermatological disorders, the examiner is to 
provide a detailed review of the history, 
current complaints, and the nature and extent 
of the Veteran's service-connected skin 
disorder.  All applicable diagnoses must be 
fully set forth. 

During this examination the Veteran should 
also be afforded a complete physical 
examination in order to determine the current 
severity of his service-connected 
disabilities of the knees and ankles.  Any 
tests deemed necessary should be conducted, 
and all clinical findings should be reported 
in detail.  The complete claims folder must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examination report should specifically state 
the degree of disability present in the 
Veteran's knees and and ankles, and his 
current range of motion, as well as identify 
any objective evidence of pain.  The 
clinician should also discuss how the 
Veteran's knee and ankle disabilities impact 
his daily activities of living and whether 
they alone render him unable to obtain or 
retain substantially gainful employment

The claims folder must be available for 
review by the examiner in conjunction with 
the examination and this fact should be 
acknowledged in the report.  Any and all 
opinions must be accompanied by a complete 
rationale.  If the examiner is unable to 
reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

2.  Schedule the Veteran for an orthopedic 
examination by an appropriate physician to 
determine the nature and etiology of his 
claimed low back disability.  The examiner 
should obtain a complete, pertinent history 
from the Veteran and review the claims file 
in conjunction with the examination, giving 
particular attention to his service treatment 
records, lay assertions, and the pertinent 
medical evidence.  

Based on a review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or 
better probability) that a low back 
disability was caused or chronically worsened 
by his service-connected disabilities of the 
knees and ankles.  

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.  

Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

3.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


